Citation Nr: 0809669	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-02 602	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1995 to December 
1999.

This appeal to the Board of Veterans Appeals (Board) arises 
from July 2000 and July 2001 rating actions that denied 
service connection for bilateral hearing loss, and also 
originally arose from a July 2001 rating action that denied 
service connection for a left knee disability.

By decision of July 2003, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of February 2007, the RO granted service 
connection for a left knee disability.  This constitutes a 
full grant of the benefit sought on appeal with respect to 
that issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral hearing loss was not shown present in service 
or for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service or any incident 
thereof.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

April 2001 pre-rating and August 2003 post-rating RO letters 
collectively informed the veteran of the VA's 
responsibilities to notify and assist him in his claim, and 
what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get, and a March 2006 RO letter requested the 
veteran to furnish any information or evidence that he had 
that pertained to his claim.  The Board thus finds that the 
2001, 2003, and 2006 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the July 2001 rating action on appeal.  
However, the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided, as reflected in the 
February and June 2007 Supplemental Statements of the Case.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As a result 
of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in evaluating the veteran's 
appeal.  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  
    
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO furnished the veteran notice pertaining to 
the effective date information in a March 2006 letter, thus 
fully meeting the notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA medical records up to 2007. 
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The veteran was afforded comprehensive VA audiological 
examinations in October 2003 and May 2007.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and an organic disease of the nervous 
system becomes manifest to a degree of    10% within 1 year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current bilateral hearing loss 
is a result of acoustic trauma during military service.  He 
asserts that he was exposed to loud machinery in service 
during the course of his duties as a refrigeration mechanic.  

In this case, the service medical records are negative for 
findings or diagnoses of any hearing loss.  Audiometric 
examination on April 1995 enlistment examination showed the 
veteran's hearing in db as follows: 5, 0, 0, 5, and 15 on the 
right, and 5, 0, 0, 5, and 10 on the left at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.

December 1995 audiometric examination showed the veteran's 
hearing in db as follows: 5, 0, 5, 5, and 5 on the right, and 
5, 0, 0, 5, and 5 on the left at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.

The veteran denied hearing loss on March 1998 audiometric 
examination, which showed the veteran's hearing in db as 
follows: 10, 0, 0, 5, and 15 on the right, and 10, 0, 0, 0, 
and 15 on the left at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.

Audiometric examination on November 1, 1999 showed the 
veteran's hearing in db as follows: 25, 15, 10, 20, and 20 on 
the right, and 20, 20, 5, 10, and 25 on the left at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively. 

Audiometric examination on November 4, 1999 showed the 
veteran's hearing in db as follows: 5, 0, 0, 5, and 15 on the 
right, and 5, 5, -5, 5, and 20 on the left at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively. 

Audiometric examination on November 8, 1999 showed the 
veteran's hearing in db as follows: 10, 5, 0, 5, and 15 on 
the right, and 5, 10, 0, 5, and 20 on the left at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively. 

Audiometric testing on November 9, 1999 separation 
examination showed the veteran's hearing in db as follows: 5, 
0, 0, 5, and 15 on the right, and 5, 5, -5, 5, and 20 on the 
left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.

Post service, audiometric testing on October 2003 VA 
audiological examination showed the veteran's hearing in db 
as follows: 5, 0, 0, 0, and 25 on the right, and 0, 0, 0, 0, 
and 20 on the left at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  Speech recognition scores were 100% on 
the right and 96% on the left.  The examiner reviewed 
November 1999 service medical records which showed normal 
hearing bilaterally on audiometric testing.  The veteran 
stated that he currently had no difficulty with his hearing.  
He gave a history of acoustic trauma in service from rifle 
gunfire on the firing range for 1 week once per year, as well 
as from sustained exposure to the noise of generators and 
heavy engines 5 days per week, 8 hours per day.  The 
diagnosis was normal hearing and speech discrimination 
bilaterally on audiometric testing, and the examiner opined 
that the veteran did not have hearing loss.    

The first evidence of sensorineural hearing loss was that 
noted on VA audiological examination of May 2007, over 7 
years post service.  On that examination, the examiner 
reviewed the service medical records which contained many 
audiological examination reports from 1995 to 1999, all of 
which indicated normal hearing bilaterally.  The veteran gave 
a history of military noise exposure including from combat 
field artillery, and while working as a refrigeration 
mechanic around air conditioner compressors and generators.  
Current audiometric examination showed the veteran's hearing 
in db as follows: 20, 20, 20, 30, and 40 on the right, and 
25, 25, 25, 40, and 35 on the left at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Speech recognition 
scores were 94% on the right and 92% on the left.  The 
diagnosis was mild sensorineural hearing loss, and, based on 
her clinical experience and expertise, the examiner opined 
that the veteran's hearing loss was not caused by or a result 
of military noise exposure, inasmuch as he had left military 
service with normal hearing sensitivity bilaterally.  

The aforementioned evidence reveals that the veteran's 
bilateral hearing loss was first manifested many years post 
service, and that the competent and persuasive evidence does 
not establish a nexus between that disability and his 
military service or any incident thereof.  The sole medical 
opinion of record, the May 2007 VA opinion, establishes that 
the veteran's hearing loss was not caused by or a result of 
military noise exposure.  The Board accords great probative 
value to the VA medical opinion, inasmuch as it was based on 
the examiner's thorough review of the veteran's military, 
medical, and occupational history, and current examination of 
the veteran, and he has submitted no medical opinion to the 
contrary.  
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms, including 
claims of trouble hearing.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  Thus, a layman such as the veteran without the 
appropriate medical training or expertise is not competent to 
render a persuasive opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  This case does not involve a simple medical 
assessment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  Hence, the veteran's assertions in this regard 
have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


